Coxe, District Judge.
The commissioner has found that in the spring of 1891, the petitioner, a Chinese laborer, was at Toronto, Canada, and thereafter came to this country. This finding cannot be reviewed upon this proceeding, and must be taken as an established fact. I have reexamined the law in the light of these facts and am of the opinion that the case of Wan Shing v. U. S., 140 U. S. 424, 11 Sup. Ct. Rep. 729, is controlling upon all questions presented upon the argument. I have read the decision of Commissioner Strong and concur with his conclusions. The petitioner was in Canaria and could not legally enter this country. Application denied.
Note. The marshal made return that ho was unable to execute the judgment of the court, for the reason that he had no money with which to pay the “head-tax” charged by the Canadian government. Due notice of this fact having been given to the department of justice, and no funds having been provided, it was afterwards, on motion of the United States district attorney, ordered that the petitioner, Don On, be discharged from custody.